PER CURIAM.
The appellant Kevin Scott appeals a judgment of conviction and sentence for attempted burglary entered in the Circuit Court for the Eleventh Judicial Circuit of Florida. Scott raised four points for reversal of his conviction, none of which we find persuasive. In the Interest of M. E., 370 So.2d 795 (Fla.1979); Henderson v. State, 304 So.2d 537 (Fla.3d DCA 1974); Stunson v. State, 228 So.2d 294 (Fla.3d DCA 1969), cert. denied, 237 So.2d 179 (Fla.1970); Crum v. State, 172 So.2d 24, 25 (Fla.3d DCA), cert. denied, 179 So.2d 218 (Fla.1965).
In addition, Scott’s attack on his sentence based on Villery v. The Florida Probation & Parole Commission, 396 So.2d 1107 (Fla.1981), will not be entertained upon this appeal, although on its face it appears to be well-founded, in view of the representations of his counsel that Scott himself did not specifically authorize this attack after being fully advised of the more severe sentence which could be imposed upon resentencing by the trial court should the original sentence be vacated. We, therefore, treat the Villery point as not having been made here without prejudice to Scott to file a motion to vacate his sentence under Fla.R.Crim.P. 3.850 based on Villery after being fully advised in the premises.
Affirmed.